PeR Curiam :
There was no error in the rejection of the claim by the Secretary of the Interior, for, while under section 2 of the act of June 16, 1880 (21 Stat. L., 287), where an entry has *275been canceled for conflict or lias been erroneonsly allowed and can not be confirmed, the purchase money therefor is “ to be repaid to the person who made such entry, or to his heirs or assigns,” such repayment presupposes payment, of the purchase money by the person who made the entry. In the present case, notwithstanding the. receipt for - the money- was taken in the name of the claimant, the money was in fact furnished and paid by the Colorado Anthracite Company, claiming to be the assignee of the claimant herein.
The act contemplates repayment “ to the person who made the entry; ” or, in case of his death, to his heirs; or, in case of sale, to his assignees. To entitle the claimant to recover he must bring himself within the statute.
True, the Government received the money for the lands, and the samé is now in the Treasury, where, in the absence of fraud, it is held as a trust fund for the benefit of the rightful owner.
As the claimant was not allowed to enter the lands and paid no money therefor, he is not entitled to recover, and his petition is therefore dismissed.